May 12, 2015




                                 JUDGMENT

                 The Fourteenth Court of Appeals
                         MICHAEL ABEND, Appellant

NO. 14-14-00782-CV                          V.

       FEDERAL NATIONAL MORTGAGE ASSOCIATION, Appellee
                ________________________________

       This cause, an appeal from the judgment in favor of appellee, Federal
National Mortgage Association, signed September 22, 2014, was heard on the
transcript of the record. We have inspected the record and find no error in the
judgment. We order the judgment of the court below AFFIRMED.

      We order appellant, Michael Abend, to pay all costs incurred in this appeal.

      We further order this decision certified below for observance.